192 F.2d 1022
Kathryn WISE and Howard G. Wise, Appellants,v.OHIO CASUALTY INSURANCE COMPANY, Appellee.
No. 11394.
United States Court of Appeals Sixth Circuit.
December 14, 1951.

Appeal from the United States District Court for the Western District of Kentucky, at Louisville; Roy M. Shelbourne, Judge.
A. J. Deindoerfer, Joseph E. Stopher, Louisville, Ky., for appellants.
Robert P. Hobson, Louisville, Ky., Woodward, Hobson & Fulton, Louisville, Ky., of counsel, for appellee.
Before HICKS, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered on the record in the cause, the findings of fact and conclusions of law entered in the District Court, and the briefs and oral arguments of the attorneys for the respective parties;


2
And it appearing that the findings of fact are based upon substantial evidence and are not clearly erroneous, and that the conclusions of law are properly drawn upon the authority of Vezolles v. Home Indemnity Company, N. Y., D.C.W.D.Ky., 38 F.Supp. 455, opinion by Judge Miller, affirmed, per curiam, 6 Cir., 128 F.2d 257; and Yorkshire Indemnity Company of New York v. Collier, 6 Cir., 172 F.2d 116.


3
The judgment of the District Court in favor of the defendant below is affirmed. D.C., 96 F.Supp. 380.